DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/13/2020 has been entered.
 Response to Amendment
	The amendments filed with the written response received on 08/13/2020 have been considered and an action on the merits follows. As directed by the amendments, claims 1-28, 30-31, 36,38 are canceled, claim 35 is withdrawn, claim 40 is added. Accordingly, an action on the merit follows regarding claims 29, 32-34, 37, 39 and 40.
Specification
The amendment filed 08/13/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
“said heel portion forward lower surface of each side member is arranged below the common plane of the ski boot sole and said heel portion rear lower surface is arranged above the .
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 40 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 40 recites “said heel portion forward lower surface of each side member is arranged below the common plane of the ski boot sole and said heel portion rear lower surface is arranged above the common plane of the ski boot sole”, which does not have a written description of the invention in the specification. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39, 29, 32-34, 37,40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 recites “first and second longitudinally extending side members arranged in spaced and including a toe portion having at least one lower surface, an intermediate portion, and a heel portion having at least one lower surface” in lines 5-7, then “at least one of said toe portion lower surfaces of each side member is arranged above the generally common plane” in lines 17-18, and “said intermediate portion including a lower surface …” in line 19; it is unclear each of the first and second longitudinally extending side members including a toe portion, an intermediate portion and a heel portion or either of the first and second longitudinally extending side members including a toe portion, an intermediate portion and a heel portion.
Claim 39 recites “said toe portion lower surfaces” in line 17, “said side member” in line 18, there is insufficient antecedent basis for these limitations in the claim.
Claim 29 recites “said intermediate portions” in line 2, there is insufficient antecedent basis for these limitations in the claim.
Claim 40 recites “a generally common plane” in line 19, “the generally common plane” in line 26; and  “the common plane” in line 21, 23, 24, it is unclear “a generally common plane” is the same as “the common plane” or not. 
Claim 40 recites “the common plane” in line 21, there is insufficient antecedent basis for the limitation in the claim. 
Claim 40 recites “said heel portion rear lower surface” , there is insufficient antecedent basis for the limitation in the claim as there are two heel portion rear lower surfaces. 
Claims 32-34, 37 are rejected as being indefinite as claims 32-34, 37 are dependent on claim 39.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 29,32-34,37, 39,40  is rejected under 35 U.S.C. 103 as being unpatentable over Schmid(DE 2655564)(hereinafter Schmid).
Regarding claim 39, Schmid teaches a ski boot device (fig 3, the support device with two support plates 15, 16) for fastening to a ski boot (1), the ski boot (1) having a sole (2) including a front sole section having a front portion and a rear portion, an intermediate sole section and a rear sole section having a front portion and a rear portion, the ski boot device comprising: (a) first and second longitudinal extending side members (left and right side of the support device with two support plates 15, 16) arranged in spaced relation (there is space between the left and right side of the support device) and including a toe portion having at least lower surface, an intermediate portion, and a heel portion having at least one lower surface(fig 3), respectively; and (b) a plurality of attachment elements (pivot pins 19) adapted for fastening the toe portions to the side surfaces on opposite sides of the insert 22 (para [0024], the pins 19 attached the front portion of the support device to the front side wall of the insert 22) and a plurality of attachment elements (pivot pins 18) adapted for fastening said heel portions to the side surfaces of the side surfaces opposite sides of the insert 22 (para [0024], the pins 18 attached the rear portion of the support device to the rear side wall of the insert 22);
Schmid does not clearly teach in fig 3 the pins 18 and 19 adapted for fastening the support device to the side surfaces of the ski boot sole. However, in fig 1, Schmid teaches the insert extends over the entire width of the shoe sole and its outer surface are flush with the side surfaces of the shoe sole (para [0019]) and the support plate is mounted to the outer side surfaces of the insert (fig 2). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the insert in fig 3 extending over the entire width of the shoe sole and its outer surface are flush with the side surfaces of the shoe sole as taught in fig 1 for the benefit of facilitating attachment the support device to the sole of the ski boot device and providing more contacting surface for the support plate.
Then the modified Schmid teaches the toe and heel portions being configured for attachment to side surfaces of the ski boot sole above a generally common plane of the ski boot sole (fig 3), wherein when the ski boot device(15 and 16) is fastened to the ski boot (2): at least one of the toe portion lower surfaces of each side member is arranged above the generally common plane when the side members are fastened to the ski boot, and the intermediate portion including a lower surface having a shaped profile which extends below the generally common plane of the ski boot sole (2) when said side members are fastened to the ski boot (annotated fig 3), whereby, the ski boot device is adapted for use during both walking and skiing(para [0005]). 

    PNG
    media_image1.png
    443
    801
    media_image1.png
    Greyscale

Regarding claim 29, Schmid teaches a bridge member (the lower end face of both plates 15 and 16) of extending laterally between the intermediate portions of the first and second side members to provide an additional contact surface during walking (fig 3).

Regarding claim 32, Schmid teaches the front portion of the first side and second side members and the bridge member are integrally formed; the rear portion of the first side and second side members and the bridge member are integrally formed. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the first side and second side member and the bridge member of Schmid to be integrally formed as a unitary member, since it has been held that forming in one piece an article which has formerly been formed in two/multiple pieces and put together, for the purpose of facilitating in manufacturing of the ski boot support device, involves only routine skill in the art. 
Regarding claim 33, Schmid teaches the first and second side members are identical (para [0024]).
Regarding claim 34, Schmid teaches the plurality of toe portion attachment elements comprise screws (pins 19) for connecting side member toe portions to the side surfaces of the front sole section (para [0024], the pins 19 attached the front portion of the support device to the front side wall of the insert 22 of the sole 2), and wherein the heel portion attachment elements comprise screws (pins 18) for connecting side member heel portions to the side surfaces of the rear sole section (para [0024], the pins 18 attached the rear portion of the support device to the rear side wall of the insert 22 of the sole 2).
Regarding claim 37, Schmid teaches the shaped profile comprises a curve (fig 3).
Regarding claim 40, Schmid teaches a ski boot device (fig 3, the support device with two support plates 15, 16) for fastening to a ski boot (1), the ski boot (1) having a sole (2) including a front sole section having a front portion and a rear portion, an intermediate sole section and a rear sole section having a front portion and a rear portion, said ski boot device comprising: (a) first and second longitudinally extending side members (left and right side of the support device with two support plates 15, 16) arranged in spaced relation (there is space between the left and right side of the support device) and including toe, intermediate, and heel portions, respectively (annotated fig 3 above); and (b) a plurality of attachment elements (pivot pins 19) adapted for fastening said toe portions to the side surfaces of the insert 22 (para [0024], the pins 19 attached the front portion of the support device to the front side wall of the insert 22 of the sole 2) and a plurality of attachment elements (pivot pins 18) adapted for fastening said heel portions to the side surfaces of the insert 22, respectively(para [0024], the pins 18 attached the rear portion of the support device to the rear side wall of the insert 22 of the sole 2);
Schmid does not clearly teach in fig 3 the pins 18 and 19 adapted for fastening the support device to the side surfaces of the ski boot sole. However, in fig 1, Schmid teaches the insert extends over the entire width of the shoe sole and its outer surface are flush with the side surfaces of the shoe sole (para [0019]) and the support plate is mounted to the outer side surfaces of the insert (fig 2). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the insert in fig 3 extending over the entire width of the shoe sole and its outer surface are flush with the side surfaces of the shoe sole as taught in fig 1 for the benefit of facilitating attachment the support device to the sole of the ski boot device and providing more contacting surface for the support plate.
 Then the modified Schmid teaches a plurality of attachment elements(19) adapted for fastening said toe portions to the side surfaces of the rear portion of the ski boot front sole section and a plurality of attachment elements (18) adapted for fastening said heel portions to the side surfaces of the front portion of the ski boot rear sole section on opposite sides of the ski boot, respectively; said side member toe portions each including at least one lower surface; said side member heel portions each including a forward lower surface and a rear lower surface; and said side member intermediate portions each including a lower surface having a shaped profile (fig 3); wherein when the ski boot device is attached to the ski boot (1): the side members extend from side surfaces of the ski boot front sole section rear portion to the ski boot rear sole section front portion, said toe and heel portions being configured for attachment to the side surfaces of the ski boot sole above a generally common plane of the ski boot sole (pins 18, 19 attach the support device to the side surfaces of the insert 22 of the sole 2, and above a generally common plane); at least one toe portion lower surface of each side member is arranged above the common plane of the ski boot sole, said heel portion forward lower surface of each side member is arranged below the common plane of the ski boot sole and said heel portion rear lower surface is arranged above the common plane of the ski boot sole, and said intermediate portion of each side member is arranged below the generally common plane of the ski boot sole (annotated fig 3), whereby the ski boot device is adapted for use during both walking and skiing (para [0005]).

    PNG
    media_image2.png
    496
    640
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim 39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120117829, US 3665620, DE 2363131, US 4461104, US 3971144, US 20060010719.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370.  The examiner can normally be reached on Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/U.T.N./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732